FORM OF NOMINEE HOLDER CERTIFICATION The undersigned, a bank, broker, trustee, depositary or other nominee of non-transferable, non-tradable rights (the “Rights”) to purchase shares of common stock, par value $0.001 per share, of Xfone, Inc. (the “Company”) pursuant to the rights offering described and provided for in the Company’s Prospectus dated [●], 2011 (the “Prospectus”), hereby certifies to the Company and to Transfer Online, Inc. as U.S. Subscription Agent for such rights offering, that (1) the undersigned has exercised, on behalf of the beneficial owners thereof (which may include the undersigned), the number of Rights specified below pursuant to the Basic Subscription Privilege (as defined in the Prospectus) and, on behalf of beneficial owners of Rights who have subscribed for the purchase of additional shares of common stock pursuant to the Oversubscription Privilege (as defined in the Prospectus), the number of shares specified below pursuant to the Oversubscription Privilege, listing separately below each such exercised Basic Subscription Privilege and the corresponding Oversubscription Privilege (without identifying any such beneficial owner), and (2) to the extent a beneficial owner has elected to subscribe for shares pursuant to the Oversubscription Privilege, each such beneficial owner’s Basic Subscription Privilege has been exercised in full: Number of Shares Owned on the Record Date Number of Shares Subscribed for Pursuant to Basic Subscription Privilege Number of Shares Subscribed for Pursuant to Oversubscription Privilege 1. 2. 3. 4. 5. 6. 7. 8. 9. Provide the following information if applicable: Depository & Trust Clearing Corporation (“DTC”) Participant Number Participant Printed Name: By: Name: Title: DTC Basic Subscription Confirmation Number(s)
